NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAFAEL ALVAREZ NAVARRO and                      No.    17-72758
NORMA ABRICA SANCHEZ,
                                                Agency Nos.       A096-061-021
                Petitioners,                                      A096-061-022

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Rafael Alvarez Navarro and Norma Abrica Sanchez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel, where they filed the motion

nearly eleven years after the filing deadline, and failed to demonstrate the due

diligence necessary to warrant equitable tolling of the filing deadline. See 8 C.F.R.

§ 1003.2(c)(2); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable

tolling is available to a petitioner who is prevented from timely filing a motion to

reopen due to deception, fraud, or error, as long as the petitioner exercises due

diligence in discovering such circumstances).

      Further, the BIA did not abuse its discretion in denying petitioners’ motion

to reopen where petitioners failed to establish prima facie eligibility for asylum,

withholding of removal, or relief under the Convention Against Torture. See

Najmabadi, v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the BIA can deny a

motion to reopen for failure to establish prima facie eligibility for the relief

sought).




                                           2                                       17-72758
      Finally, we reject petitioners’ contention that the BIA failed to properly

analyze their claims.

      PETITION FOR REVIEW DENIED.




                                         3                                    17-72758